                           Case 18-10512-KBO             Doc 2759        Filed 08/19/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )      Chapter 11
                                                                         )
             Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                                         )
                                                Debtors.                 )      Jointly Administered
                                                                         )
                                                                         )      Ref. Docket No: 2729

                       CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 2729

                      The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Debtors’ Motion for Entry of an Order (I)

         Authorizing Amendment to the New Agent Agreement and (II) Granting Related Relief [Docket

         No. 2729] (the “Motion”), filed on August 4, 2021.

                      The undersigned further certifies that he has reviewed the Court’s docket in these cases,

         and no answer, objection, or other responsive pleading to the Motion appears thereon. Objections

         to the Motion were to be filed and served by 4:00 p.m. (ET) on August 18, 2021.



                                          [Remainder of page intentionally left blank]




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
28503259.1
                       Case 18-10512-KBO          Doc 2759     Filed 08/19/21      Page 2 of 2




                  It is hereby respectfully requested that the Order attached to the Motion be entered at the

         earliest convenience of the Court.


             Dated: August 19, 2021              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Shane M. Reil
                                                 James L. Patton, Jr. (No. 2202)
                                                 Robert S. Brady (No. 2847)
                                                 Michael R. Nestor (No. 3526)
                                                 Joseph M. Barry (No. 4221)
                                                 Ryan M. Bartley (No. 4985)
                                                 Shane M. Reil (No. 6195)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: jpatton@ycst.com
                                                         rbrady@ycst.com
                                                         mnestor@ycst.com
                                                         jbarry@ycst.com
                                                         rbartley@ycst.com
                                                         sreil@ycst.com

                                                 Counsel to the Debtors and Debtors in Possession




28503259.1

                                                           2
